DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed a Reply on 17 February 2022 that amends claim 4 and points out the corresponding support in the instant specification thereby overcoming the 35 USC 112(a) rejection of claim 4.
Response to Arguments
Applicant's arguments filed 17 February 2022 have been fully considered but they are not persuasive.
Applicant argues, pg. 17, that D1 (Dong) does not disclose generating more than one R-D model or generating two R-D models from two different scenes of a single video.
In response, see D1 page 482 discussing detecting scene changes and determining optimal parameters of the model for each shot/scene (e.g. first and second unique scenes) separately (per coded sequence/scene).  Further regarding rate-distortion (RD) see page 482, col. 2 discussing detecting scene changes and determining optimal parameters of the model for each shot/scene separately (per coded sequence/scene; Fig. 2 and the R-D performance optimization discussed on page 480, col. 2 and section C Coding Error Estimation discussing an R-D model. Moreover, D1 specifically discloses when the encoder detects scene changes (e.g. from a first unique scene to a second unique scene) in the input video, the encoder encodes each shot into its own coded video sequence and determines a set of optimal parameters for each shot (e.g. first and second unique scene) separately. 
Moreover, Dong's determination of a models having optimal sets of rates, distortions, and resolution/downsampling parameters for each shot (scene) separately  .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 9, 10, 11, 12, 13, 15, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D1: Dong {Dong, Jie and Ye, Yan “Adaptive Downsampling for High-Definition Video Coding” IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, VOL. 24, NO. 3, MARCH 2014}; D2:  Katsavounidis (US 2019/0028529 A) and
Claim 1
	In regards to claim 1, Dong discloses a computer-implemented method {see section IV Experimental Results which includes computer simulations of the disclosed techniques and their operational results}, comprising: 

creating, from the video, an encoded video having a predetermined overall bitrate by {Fig. 1 coding system and cites below. See target bit rate R for the predetermined overall bitrate including on pg. 482};
generating, after the first unique scene of the video is received, 
a first unique rate-distortion model from the first unique scene, 
a second unique rate-distortion model from the second unique scene, 
{for per-scene (unique for each of multiple scenes; thus, “first and second unique scenes”) see page 482 discussing detecting scene changes and determining optimal parameters of the model for each shot/scene separately (per coded sequence/scene).  For rate-distortion (RD) see page 482, col. 2, Fig. 2 and the R-D performance optimization discussed on page 480, col. 2 and section C Coding Error Estimation discussing an R-D model.  Regarding “after the video is received”, see Fig. 1 showing input video f being received while noting that receiving/inputting video is a precondition to any video processing such as encoding};
a first unique downsampling-distortion model from the first unique scene,
a second unique downsampling-distortion model from the second unique scene
{for per-scene (unique for each of multiple scenes; thus, “first and second unique scenes”) see page 482, cols. 1-2 discussing detecting scene changes and determining optimal parameters of the model for each shot/scene separately (per coded 
using the first unique rate-distortion model generated from the first unique scene of the video and the second unique rate-distortion model generated from the second unique scene to generate a first per-scene bitrate for encoding the first unique scene and a second per-scene bitrate for encoding the second unique scene, the first and second per-scene bitrates satisfying the predetermined overall bitrate {the R-D models of section C include bit rate R and the model varies parameters per-scene using two parameters (α and β) whose values vary according to the content and resolution of each of the sequences/scenes in order to use a per-scene bitrate for each scene that is selected from among a range of bit rates R0, R1, RN-1 to get a corresponding distortion D for that scene.};
generating a first per-scene resolution for the first unique scene based on the first unique rate-distortion model generated from the first unique scene and the first unique downsampling-distortion model generated from the first unique scene; and generating a second per-scene resolution for the second unique scene based on the second unique rate-distortion model generated from the second unique scene and the second unique downsampling-distortion model generated from the second unique scene
 {the R-D model of Section C uses models that vary according to the resolution of each of the sequences/scenes (first and second unique scenes) having a corresponding set of distortions D0, D1, etc.}; and
creating a first encoded scene from the first unique scene, the first encoded scene having the first per-scene bitrate of the first unique scene and the first per-scene 
streaming the encoded video at the predetermined overall bitrate by streaming the first encoded scene and the second encoded scene {see Fig. 1 and citations above}.
Although Dong’s R-D models vary according to the resolution of the sequence/scene having a corresponding set of distortions (D0, D1,etc), Dong does not provide details of the following steps: 
generating a first per-scene resolution for the first unique scene based on the first unique rate-distortion model generated from the first unique scene and the first unique downsampling-distortion model generated from the first unique scene; and generating a second per-scene resolution for the second unique scene based on the second unique rate-distortion model generated from the second unique scene and the second unique downsampling-distortion model generated from the second unique scene.
Katsavounidis teaches encoding techniques for streaming video sequences/scenes in which a shot analyzer 200 divides a source video 170 into different shot sequences 320 (aka first and second unique scenes as claimed) as per 
Katsavounidis also teaches generating a first per-scene resolution for the first unique scene based on the first unique rate-distortion model generated from the first unique scene and the first unique downsampling-distortion model generated from the first unique scene; and generating a second per-scene resolution for the second unique scene based on the second unique rate-distortion model generated from the second unique scene and the second unique downsampling-distortion model generated from the second unique scene {metric analyzer 430 determines/generates quality metric QM (aka distortion metric) for each resampled scene/shot sequence thus forming a per-scene downsampling distortion model including resolution, distortion pairs for each scene thus teaching the first and second unique (per shot sequence) downsampling distortion models for the first and second unique scenes.  See [0078]-[0085].  See also Figs. 5A-B showing relationships between quality metric QM vs bitrate and distortion vs bitrate.  Models (convex hull of data points) is applied per [0045]-[0047] and [0086]-[0089].  Distortion and bitrate are optimized over a set of different resolutions per [0048]-[0055].  See also [0060]-[0063] further discussing downsampling (lower resolution) for shot sequences 220 including quality metric.  For further on rate-distortion model see Fig. 7, [0091]-[0093] including RD points 720 that are bitrate-distortion (RD) points generated for different combinations of resampled sequences/shots}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
Claim 2
	In regards to claim 2, Dong discloses wherein:
the predetermined overall bitrate is a predetermined target overall bitrate for streaming the video; and 
using the first unique rate-distortion model generated from the first unique scene of the video and the second unique rate-distortion model generated from the second unique scene of the video comprises 
using the first unique rate-distortion model generated from the first unique scene of the video and the second unique rate-distortion model generated from the second 
Although Dong’s R-D models are scene specific and vary according to the resolution of the sequence/scene having a corresponding set of distortions (D0, D1,etc) to achieve maximal quality given the target bitrate, Dong does not provide details on using first and second unique rate distortion models to allocate bits across multiple scenes to achieve maximal quality over all the multiple scenes given the target overall bitrate.
Katsavounidis teaches using the first unique rate-distortion model generated from the first unique scene of the video and the second unique rate-distortion model generated from the second unique scene to allocate bits across the multiple scenes to achieve maximal quality over all the multiple scenes given the target overall bitrate {see Fig. 8 trellis iterator 700, [0101]-[0105].  For further on rate-distortion model see Fig. 7, [0091]-[0093] including RD points 720 that are bitrate-distortion (RD) points generated for different combinations of resampled sequences/shots.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Dong’s R-D models that vary according to the resolution of the sequence/scene having a corresponding set of distortions (D0, D1,etc) to achieve 
Claim 4
In regards to claim 4, Dong discloses wherein the unique per-scene bitrate of the first unique scene is different than the unique per-scene bitrate of the second unique scene {See the citations above for claim 1 re using the multiple unique rate-distortion models generated from the multiple scenes to generate, for each of the multiple scenes, a per-scene bitrate that satisfies the overall bitrate {the R-D models of section C include bit rate R and varies parameters according to the resolution of each of the sequence/scene for a range of bit rates; thus creating “unique” per-scene bitrates, eg. R0, R1, RN-1 that are different from one another as claimed.  See also [0081]-[0082] describing conventional communication and video coding in which multiple video bitstreams are aggregated such that the sum of the individual (unique) bitrates is less than a constant aggregate bit-rate (target overall bitrate)}.
Claim 5

the first unique rate-distortion model individually generated from the first unique scene multiple scenes uniquely estimates, for a range of bitrates, distortions of the first unique scene caused by an encoding mechanism; and 
the first unique downsampling-distortion model generated from the first unique scene uniquely estimates, for a range of downsampling ratios, distortions of the first unique scene caused by a downsampling mechanism {per pg. 480, col. 2 the overall distortion is decomposed into two types/sources including one caused by downsampling (mechanism) and the other by coding (encoding mechanism) and estimates them separately. See also section IIB Downsampling Error Estimation and IIC Coding Error Estimation that includes, for each sequence/scene of multiple scenes (individually generates) a range of bit rates R0, R1, …R N-1 and corresponding, respective distortions D0, D1, …DN-1}.
Claim 6
	In regards to claim 6, Dong discloses wherein:
generating the first per-scene resolution for the first unique scene comprises 
using the fist unique rate-distortion model individually generated from the scene and the unique downsampling-distortion model individually generated from the first unique scene to determine a downsampling ratio that minimizes an overall distortion of the first unique scene, the overall distortion of the first unique scene being a summation of a coding error derived from the first unique rate-distortion model and a downsampling error derived from the unique downsampling-distortion model {see page 483 overall error/distortion reaches the minimum (max quality) wherein, per page 480, col. 2 the 
Claim 9
In regards to claim 9, Dong discloses wherein: the video has an original resolution; and generating the first unique rate-distortion model from the first unique scene comprises:
encoding the first unique scene at multiple bitrates to create multiple encoded scenes at the original resolution {see page 482, col. 2 discussing encoding a given sequence/shot at a range of bitrates (R0,R1, etc)}; and
estimating the first unique rate-distortion model based on a distortion of each of the multiple encoded scenes {For rate-distortion (RD) see page 482, col. 2, Fig. 2 and the R-D performance optimization discussed on page 480, col. 2 and section C Coding Error Estimation discussing an R-D model}.
Claim 10
In regards to claim 10, Dong discloses wherein: the video has an original resolution; and generating the first unique rate-distortion model from the first unique scene comprises:
encoding the first unique scene
estimating the first unique rate-distortion model based on a distortion of each of the four encoded scenes {For rate-distortion (RD) see page 482, col. 2, Fig. 2 and the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Dong which already clearly discloses encoding the scene at a number of different bitrates to encode the scene at only four different bitrates because “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP 2145.05(II)(A).  
Claim 11
In regards to claim 11, Dong is not relied upon to disclose but Katsavounidis (D2) discloses wherein: the video has an original resolution {see below}; and generating the first unique downsampling-distortion model from the first unique scene comprises:
downsampling, from the original resolution, the scene at multiple ratios to create multiple downsampled scenes {D2:  See [0060]-[0063], particularly the “reverse of the process” which downsamples shot sequences based on quality metric (distortion) of the shot sequence to create multiple downsampled shots/scenes}; and
estimating the unique downsampling-distortion model based on a distortion of each of the multiple downsampled scenes {As to the downsampling-distortion model see Fig. 7, [0091]-[0093] including convex hull points 580(0)-(p), trellis iterator 700, and RD points 720 that are bitrate-distortion (RD) points generated for different combinations of resampled sequences/shots}.

Claims 12 and 20
The rejection of computer implemented method claim 1 above applies mutatis mutandis to the corresponding limitations of system claim 12 and computer readable medium claim 20.   Apparatus elements have been cited above including Dong section IV Experimental Results which includes computer implemented simulations of the disclosed techniques and their operational results while official notice is taken that such computer implemented simulations include a conventional computer with the broadly recited conventional elements of system claim 12 including a physical processor and physical memory and the conventional elements of computer readable medium claim 20 
Claims 13, 15, 17, 18, and 19
The rejection of computer implemented method claims 2, 5, 9, 10, and 11 above applies mutatis mutandis to the corresponding limitations of system claims 13, 15, 17, 18, and 19, respectively.


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dong and Katsavounidis as applied to claim 1 above, and further in view of D3: Zhang (US 20030058931 A1).
Claim 3
In regards to claim 3, neither Dong nor Katsavounidis are relied upon to disclose the limitations recited therein.
Zhang is an analogous reference because it is from the same field of video coding utilizing rate and distortion characteristics.  See abstract and cites below.
Zhang also teaches wherein the predetermined overall bitrate is a target predetermined overall bitrate for streaming the video; and using the first unique rate-distortion model generated from the first unique scene of the video and the second unique rate-distortion model generated from the second unique scene of the video comprises 
using the first unique rate-distortion model generated from the first unique scene of the video and the second unique rate-distortion model generated from the second 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to employ a constant quality target over all multiple scenes such that the overall bitrate is a target overall bitrate for streaming the video; and using the first unique rate-distortion model generated from the first unique scene of the video and the second unique rate-distortion model generated from the second unique scene of the video to allocate bits across the multiple scenes to achieve a constant quality given the target overall bitrate as taught by Zhang because video consumers enjoy videos having unvarying, constant quality as motivated by Zhang in [0005] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 14
The rejection of computer implemented method claims 3 above applies mutatis mutandis to the corresponding limitations of system claims 14.

Claims 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dong and Katasvounidis as applied to claims 1 and 12 above, and further in view of D4:  Huang {Huang et al., "SVE: Distributed Video Processing at Facebook Scale", Symposium on Operating Systems Principles, October 28, 2017, pp. 1-17}.
Claim 7
In regards to claim 7, Dong discloses wherein generating the first and second unique rate-distortion models comprises:
generating, 
generating, 
generating the first and second unique downsampling-distortion models comprises:
generating,

Although Dong discloses the per-scene (fist and second unique) model generation process, Dong is not relied upon to disclose that such generation is performed as part of first and second pipelines as further indicated above.
Huang is an analogous reference because it is directed to the common field video coding and streaming.  See the SVE (streaming video engine) in Fig 2, Introduction and section 3. 
Huang’s Streaming Video Engine is a robust video encoding and streaming platform that harnesses parallelism utilizing plural pipelines.  As discussed in the Introduction:
SVE provides flexibility with a directed acyclic graph (DAG)
programming model where application programmers write
tasks that operate on a stream-of-tracks abstraction. The
stream-of-tracks abstraction breaks a video down into tracks
of video, audio, and metadata that simplify application programming.
The DAG execution model easily allows programmers
to chain tasks sequentially, while also enabling them
to parallelize tasks, when it matters for latency.
…
The primary contribution of this paper is the design of
SVE, a parallel processing framework that specializes data
ingestion (§4.1,§4.3), parallel processing (§4.2), the programming
interface (§5), fault tolerance (§6), and overload control
(§7) for videos at massive scale

Moreover, the video pipeline in 2.1 includes re-encoding small chunks of video (scenes) into different bitrates based on differing network conditions.  See also Fig. 1, Sections 3 and 4.2.}.

Claim 8
In regards to claim 8, Dong is not relied upon to disclose but Huang teaches wherein the first unique rate-distortion model and the first unique downsampling-model individually generated from the first unique scene are generated by parallel pipelines {see the evidence cited above for claim 7}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Dong’s per-scene (first and second unique) model generation (first, second unique rate-distortion models and first, second unique downsampling-distortion models for the first and second scenes) to employ first and second parallel pipelines and otherwise leverage the parallel pipeline 
Claim 16
The rejection of computer implemented method claim 8 above applies mutatis mutandis to the corresponding limitations of system claims 16.  Indeed, claim 16 is somewhat broader than claim 8 by reciting that the models are “generated in parallel”  instead of the more limiting “parallel pipelines” of claim 8.  Thus, broader claim 16 is fully met by the rejection made for narrower claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Satti (S. M. Satti, M. Obermann, R. Bitto, C. Schmidmer and M. Keyhl, "Low Complexity "Smart" Per-Scene Video Encoding," 2019 Eleventh International Conference on Quality of Multimedia Experience (QoMEX), 2019, pp. 1-3, doi: 10.1109/QoMEX.2019.8743197 while noting that the conference at which this paper was presented was held 5-7 June 2019 and that this publication was added to IEEE Xplore on 24 June 2019 and thus available as a prior art reference on that date which precedes the 21 November 2019 earliest effective filing date of the instant application).  Satti is a highly relevant publication teaching per-scene optimization of video encoding .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486